Citation Nr: 0606496	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  04-41 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for prostatitis.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from January 1960 to 
May 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and November 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.  The November 2004 rating 
decision increased the original evaluation of 10 percent for 
prostatitis to an evaluation of 40 percent, effective from 
the date service connection was awarded.


FINDING OF FACT

Since the June 16, 2003 effective date of the grant of 
service connection, the veteran's prostatitis has been 
manifested by urinary incontinence, requiring the wearing of 
absorbent materials, which must be changed no more than 4 
times per day; there is no renal dysfunction shown.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 40 percent 
for prostatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.115a, 4.115b (Diagnostic Code 7527) (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 
2005).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.

Through June 2003 and March 2005 notice letters, as well as a 
statement of the case (SOC) in November 2004 and a 
supplemental SOC in March 2005, the RO notified the veteran 
and his representative of the legal criteria governing his 
claim, the evidence that had been considered in connection 
with his claim, and the bases for the denial of his claim.  
After each, they were afforded the opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
substantiate his claim, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the June 2003 and March 2005 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
veteran identify any medical providers from whom he wanted 
the RO to obtain and consider evidence.  Additionally, the 
June 2003 and March 2005 notice letters requested the veteran 
to submit:  statements from people who knew him in service; 
records and statements from service medical personnel; 
employment physical examinations; medical evidence from 
hospitals, clinics, and private physicians of treatment since 
military service; pharmacy prescription records; insurance 
examination reports; and any other medical reports he had 
regarding his disability.  Consequently, the Board finds that 
the veteran has been put on notice to submit any pertinent 
evidence that he may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the veteran's claim, 
"the appellant [was] provided the content-complying notice 
to which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004); see also VAOPGCPREC 8-03 (December 22, 
2003) (in cases such as this one, where there has been an 
appeal of a downstream issue following the grant of service 
connection, compliance with notification requirements with 
respect to the underlying service connection claim suffices).  
Consequently, the Board does not find that the late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Centers (VAMC) in Grand 
Island, Nebraska and Omaha, Nebraska.  Also, Social Security 
Administration disability records and a May 2003 physical 
examination report from Good Samaritan Health Systems have 
been obtained.  Additionally, in July 2003, October 2004, and 
February 2005, the veteran was afforded and underwent VA 
examinations in relation to his claim, the reports of which 
are of record.  Significantly, the veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of the veteran's claim on appeal that need to be 
obtained.

II.  Analysis

Disability evaluations are determined by comparing a 
veteran's present symptoms with criteria set forth in VA's 
Schedule and Ratings Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7 (2005).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's prostatitis is evaluated as 40 percent 
disabling under 38 C.F.R. § 4.115b (Diagnostic Code 7527) 
(2005), for "Prostate gland injuries, infections, 
hypertrophy, postoperative residuals."  Under that code, a 
disability is rated as voiding dysfunction or urinary tract 
infection, whichever is predominant.  The criteria for rating 
each are found in 38 C.F.R. § 4.115a (2005), for "Ratings of 
the genitourinary system-dysfunctions."  In this instance, 
the medical evidence reflects that the veteran's predominant 
problem is voiding dysfunction as opposed to urinary tract 
infections.  In this respect, a report of an October 2004 VA 
examination notes that the veteran had no history of urinary 
tract infections, and the subsequent medical evidence does 
not reflect otherwise.  There is no suggestion in the record 
that the veteran has experienced any renal dysfunction.  
Therefore, the Board will consider the veteran's claim as one 
involving voiding dysfunction.  See 38 C.F.R. § 4.115b 
(Diagnostic Code 7527).

Voiding dysfunction is rated as urine leakage (to include 
post surgical urinary diversion, urinary incontinence, or 
stress incontinence), urinary frequency, or obstructed 
voiding.  38 C.F.R. § 4.115a.

For urine leakage, a 40 percent rating is warranted for 
requiring the wearing of absorbent materials which must be 
changed 2 to 4 times per day.  A 60 percent rating is 
warranted for requiring the use of an appliance or the 
wearing of absorbent materials which must be changed more 
than 4 times per day.  For urinary frequency and obstructed 
voiding, there are no ratings higher than the veteran's 
current 40 percent rating.  A rating of 60 percent is the 
highest allowable rating under voiding dysfunction.  Id.

A review of the medical evidence submitted since June 16, 
2003, reveals that the veteran's prostatitis is manifested by 
urinary incontinence.  In a May 2003 examination report, Eric 
M. Johnson, M.D., noted that the veteran had a history since 
service of incontinence, difficulty urinating, and nocturia 
one to two times per night.  The veteran was afforded a VA 
examination in July 2003, during which he reported a history 
of incontinence.  He had been wearing homemade diapers since 
the 1970s and had been wearing commercial adult diapers for 
four to five years.  The veteran reported changing the 
diapers two to three times per day.  In a later VA 
examination report in October 2004, the veteran reported a 
similar history of symptoms.  During that examination, he 
stated he wears diapers on a daily basis and goes through 
about four per day.  He also stated he does not necessarily 
wear diapers at night.  The most recent telemedicine VA 
examination report, from February 2005, shows a continuation 
of urinary incontinence.  The veteran reported changing his 
absorbent pads three to four times per day.  The examiner 
stated as follows:

I specifically asked the veteran a number of 
times as to the quantity of pads that he changes 
daily, and concerning the frequency, and he 
specifically mentioned changing the pads/garments 
3-4 times each day.

Finally, in a February 2005 progress note from the 
Grand Island VAMC, the veteran reported that he uses 
adult diapers all the time.

Based on the medical evidence of record, the Board finds 
that, since the June 16, 2003 effective date of the grant of 
service connection, the veteran's prostatitis warrants a 
rating of 40 percent.  The veteran consistently reported 
during examination that he has to change his absorbent 
materials due to urinary incontinence two to four times per 
day.  This meets the criteria for the 40 percent rating under 
urinary leakage.  See 38 C.F.R. § 4.115a.  A 60 percent 
rating is not warranted, as there is no medical evidence that 
indicates that the veteran must change his absorbent pads 
more than four times each day; nor is he required to use an 
appliance.

In a statement, submitted in December 2004, the veteran 
contends that he does in fact change his absorbent materials 
more than four times per day.  However, the Board gives 
greater weight to the multiple other statements made by the 
veteran during examinations or at times when he was 
specifically questioned by examiners.  The Board points out 
that, after the December 2004 statement, the veteran again 
reported changing his absorbent material only three to four 
times per day.  This statement was made when asked by the 
examiner in February 2005.  The Board finds that the three VA 
examination reports most accurately portray the veteran's 
symptomatology since the June 16, 2003 grant of service 
connection.  These reports, which reflect statements made in 
the context of specific medical evaluations, are more 
credible than the December 2004 argument, which was made in 
the context of prosecuting a claim for an increased rating.  
The examination reports are more akin to statements made in 
the context of a person seeking treatment of disease and 
thereby are more likely to be accurate portrayals of a 
declarant's status.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, the Board finds 
there is no showing that prostatitis reflects so exceptional 
or unusual a disability picture as to warrant the assignment 
of any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2005) (cited to in the November 2004 
SOC).  In this case, there is no evidence showing that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disability otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. App. 88, 
96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all of the foregoing reasons, the Board finds that the 
claim for an initial evaluation in excess of 40 percent for 
prostatitis must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the greater weight of the 
evidence is against the veteran's claim for a higher initial 
evaluation, that doctrine is not applicable.  See 38 U.S.C.A 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49, 53-56 (1990).


ORDER

An initial evaluation in excess of 40 percent for prostatitis 
is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


